

 Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This First Amendment to Employment Agreement (this “Agreement”) made in
duplicate originals and effective this 1st day of July, 2000, is between Summit
Financial Group, Inc. (formerly known as South Branch Valley Bancorp, Inc.), a
West Virginia corporation (the “Company”) and Ronald Miller (“Employee”).
 
WHEREAS, Employee and Company executed an Employment Agreement, effective August
1, 1998 (the “Employment Agreement”).
 
WHEREAS, Employee and the Company desire to amend the Employment Agreement to
provide for the waiver of future merit raises by Employee in exchange for the
establishment of a Supplement Executive Retirement Plan by the Company for the
benefit of Employee.
 
NOW THEREFORE, in consideration of the mutual promises and covenants made in
this Agreement, the parties agree as follows:
 
1. Paragraph 2 of the Agreement shall be amended to read as follows:
 

 
2.
Term. The term of this Agreement shall be for three (3) years commencing on July
1, 2000, and ending on June 30, 2003, unless one of the parties terminates this
Agreement as provided herein. On July 1, 2003, and every three years thereafter
(the “Anniversary Date”), the Agreement shall renew automatically for an
additional three years unless either the Board of Directors of Company or
Employee gives contrary written notice to the other no later than the
Anniversary Date. References herein to the term of this Agreement shall refer
both to the initial term and successive terms.

 


2. Paragraph 6, Subsections A and B of the Agreement shall be amended to read as
follows:
 

 
A.
For a period of three (3) years after Employee’s employment with the Company is
terminated by Employee for any reason other than Employee’s disability, Employee
shall not, directly or indirectly, engage in the business of banking in the City
of Winchester or the County of Frederick, Virginia. For purposes of this
Paragraph 6(A), being engaged in the business of banking shall mean Employee’s
presence or work in a bank office in the specified geographic area or Employee’s
solicitation of business from clients with a primary or principle office in the
specified geographic area.

 

 
B.
During Employee’s employment by the Company and for three (3) years after
Employee’s employment with the Company is terminated by Employee for any reason
other than Employee’s permanent disability rendering him unable to perform the
duties of an officer or director of a banking organization, Employee shall not,
on his own behalf or on behalf of any other person, corporation or entity,
either directly or indirectly, solicit, induce, recruit or cause another person
in the employ of the Company or its affiliates to terminate his or her
employment for the purpose of joining, associating or becoming an employee with
any business which is in competition with any business or activity engaged in by
the Company or its affiliates.

 
3. Exhibit A, Subsection A, shall be amended to read as follows:
 
Base Salary. Employee’s starting base salary shall be Seventy-five Thousand
Dollars ($75,000) per year. As of the date that the Virginia Bank opens for
business, the base salary shall be increased to One Hundred Thousand Dollars
($100,000) per year. Effective March 1, 2000, Employee’s base salary shall be
$125,000. Employee shall be considered for salary increases on the basis of cost
of living increases, beginning with the year ended December 31, 2000.
 
4. Exhibit A, Paragraph B shall be amended to read as follows:
 
Bonus. In addition to the base salary provided for herein, beginning at year end
2001, Employee shall be eligible for incentive bonuses subject to goals and
criteria to be determined by the Board of Directors of the Company.
 
5. In consideration of Employee’s waiver of future merit raises, Company and
Employee agree that Company shall establish a Supplemental Executive Benefit
Plan for the benefit of Employee.
 
6.   Except as modified by this Agreement, the terms of the Employment Agreement
shall remain in full force and effect.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name, by its corporate officer, thereunto duly authorized, and
Employee has hereunto set his hand and seal as of the day and year first written
above.
 
                    SUMMIT FINANCIAL GROUP, INC
 
                   By: /s/ H. Charles Maddy, III    
                 H. Charles Maddy, III
                 President and Chief Executive Officer
 
                                                      /s/ Ronald Miller
                  Ronald Miller
 